Anders-regular



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS


STEWART AZELL CROSS,

                            Appellant,

v.

THE STATE OF TEXAS,

                            Appellee.
§

 

§

 

§

 

§

 

§

 

 § 


No. 08-02-00170-CR

Appeal from the

203rd District Court

of Dallas County, Texas 

(TC# F-0037054-SP) 

MEMORANDUM OPINION

	This appeal arises from a deferred adjudication of felony aggravated assault
committed on May 23, 2000.  On December 12, 2000, in exchange for a negotiated plea,
Mr. Stewart Azell Cross received deferred adjudication with six years' community
supervision and a $300 fine. (1)  On February 28, 2002, Mr. Cross appeared before the trial
court on the State's motion to proceed with the adjudication of guilt.  Mr. Cross pleaded
not true to the allegations by the State that he violated the conditions of his community
supervision by having contact with and assaulting his fiancée.  The trial court found that
he had violated the conditions of his community supervision and sentenced Mr. Cross to
twenty years' imprisonment.  We affirm.
	Appellant's court-appointed counsel has filed a brief in which he has concluded
that the appeal is wholly frivolous and without merit.  The brief meets the requirements of
Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493, reh. denied, 388 U.S.
924, 87 S. Ct. 2094, 18 L. Ed. 2d 1377 (1967), by presenting a professional evaluation of
the record demonstrating why, in effect, there are no arguable grounds to be advanced. 
See High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d
684 (Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972);
Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).  A copy of counsel's brief has
been delivered to appellant, and appellant has been advised of his right to examine the
appellate record and file a pro se brief.  No pro se brief has been filed.
	The record reflects that appellant was admonished of the consequences of his plea
pursuant to Tex. Code Crim. Proc. Ann. art. 26.13 (Vernon Supp. 2003).
	We have carefully reviewed the record and counsel's brief and agree that the
appeal is wholly frivolous and without merit.  Further, we find nothing in the record that
might arguably support the appeal.
	The judgment is affirmed.
 
						SUSAN LARSEN, Justice
February 6, 2003

Before Panel No. 3
Barajas, C.J., Larsen, and Chew, JJ.

(Do Not Publish)
1.  The waiver of jury/felony plea form and the plea agreement both have signed documents
under which Mr. Cross plead "guilty."  In open court, however, Mr. Cross actually plead "no
contest" and the trial court proceeded using that plea.